Title: From George Washington to William Duer, 21 October 1780
From: Washington, George
To: Duer, William


                  
                     
                     Sir
                     Head Quarters Prekaness 21st October 1780
                  
                  I have transmitted a Copy of your letter of the 11th, which only
                     reached me last evening, to Governor Clinton, as I did not think it contained
                     evidence sufficient to support a military trial. It may however, added to other
                     circumstances of a very suspicious nature, furnish the legislature with good
                     reason for removing the Gentleman in question from Haverstraw, which, from its
                     vicinity to our posts, affords him an opportunity of gaining and giving
                     intelligence very material to the enemy and injurious to us—of his disposition
                     to do this there is little doubt. I am &a
                  
               